Citation Nr: 0946059	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-21 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to 
August 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) St Paul, Minnesota 
Regional Office (RO).

The Board notes that the August 2007 rating action on appeal 
denied the Veteran's service connection claim for a right 
shoulder disorder; however, a June 2008 rating action granted 
the Veteran's claim and assigned a noncompensable rating.  At 
the Veteran's September 2009 hearing, he indicated, through 
his representative, that he disagreed with the rating 
assigned, so the Board refers this matter back to the RO for 
proper development.  Hearing Trans., p. 2


FINDINGS OF FACT

1.  The Veteran had no lower extremity, spine, or 
musculoskeletal disorders at the time of he entered active 
duty.

2.  Aside from his entrance examination, the Veteran's 
service treatment records are unavailable.

3.  The Veteran's account of his in-service back injury and 
continued symptoms are credible and probative as to the 
continuity of symptomatology.  

4.  The Veteran has a current diagnosis of an annular disc 
tear at L5-S1 with degenerative changes, based on his in-
service injury.  





CONCLUSION OF LAW

An annular disc tear at L5-S1 with degenerative changes, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome of below, no conceivable prejudice to the Veteran 
could result from this adjudication.  In this regard, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from December 1988 to August 
1996.  The Veteran's DD-214 indicates that while on active 
duty his primary Military Occupational Specialties were 
Aircrew Instructor/Aircraft Loadmaster Journeyman.  In an 
effort to assist the Veteran substantiate his claim, VA 
sought to obtain all the Veteran's service treatment record 
from the appropriate federal repository, but was informed 
that only the Veteran's entrance examination was available.  

At the time of the Veteran's entrance into service no 
abnormalities or disorders associated with lower extremities, 
spine or musculoskeletal system were noted.  Nevertheless, 
the Veteran indicates that during a training exercise in 
1994, he attempted to open a locked paratrooper door and 
injured his back.  See Hearing Trans., p. 4.  After this 
injury, the Veteran relays experiencing continuing "flair-
ups" of lower back pain, which persist to the present.  
Hearing Trans., pp. 12-13.  Although the Veteran's service 
treatment records are unavailable to corroborate this account 
of in-service injury, in light of the Veteran's MOS, the 
Board finds the Veteran's account of his disorder credible 
and probative as to the continuity of symptomatology of his 
lower back disorder, and the association of such disorder 
with his military service.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  

A March 2006 private treatment record from J. Zamzow, M.D., 
documents the Veteran's diagnosis of an annular disc tear at 
L5-S1 with degenerative changes.  In April 2008, Dr. J. 
Zamzow opined that this disorder was related to the Veteran's 
in-service injury, and clearly indicated that this opinion 
was based on the Veteran's credible account of his in-service 
injury, post-service symptoms and appropriate examinations. 

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
Veteran, the Board concludes that the criteria to establish 
service connection for an annular disc tear at L5-S1 with 
some degenerative changes are met.


ORDER

Service connection for an annular disc tear at L5-S1 with 
degenerative changes is granted, subject to the laws and 
regulations governing the awards of monetary compensation.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


